Citation Nr: 0940543	
Decision Date: 10/26/09    Archive Date: 11/04/09

DOCKET NO.  07-13 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of left knee injury and, if so, whether service 
connection is warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
residuals of right ankle injury and, if so, whether service 
connection is warranted.  

3.  Entitlement to service connection for left ear hearing 
loss.  

4.  Entitlement to service connection for right ear hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
White River Junction, Vermont, which denied the benefits 
sought on appeal.  

The Board observes that the July 2006 rating decision denied 
entitlement to service connection for bilateral hearing loss.  
As will be discussed below, the Board finds that the issue of 
service connection for bilateral hearing loss is more 
appropriately addressed as service connection for right ear 
hearing loss and service connection for left ear hearing 
loss.  Therefore, the issues have been reframed as shown on 
the title page.  

A hearing was held on August 13, 2009, with the appellant in 
White River Junction, Vermont before Kathleen K. Gallagher, a 
Veterans Law Judge (VLJ), who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A.                   
§ 7107(c), (e)(2) and who is rendering the determination in 
this case.  A transcript of the hearing testimony is in the 
claims file.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran has not been shown to currently have 
residuals of a right ankle injury and residuals of a left 
knee injury that are causally or etiologically related to his 
military service.  

3.  The Veteran does not have a left ear hearing loss 
disability for service connection purposes pursuant to 38 
C.F.R. § 3.385.

4.  The Veteran has not been shown to currently have right 
ear hearing loss that is causally or etiologically related to 
his military service.  


CONCLUSIONS OF LAW

1.  The December 1990 Board decision which denied the claims 
for service connection for chronic residuals of left knee 
injury and chronic residuals of a right ankle injury is 
final.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 20.1100 (2009).

2.  The evidence received subsequent to the December 1990 
Board decision is new and material and the claims for service 
connection for residuals of a left knee injury and residuals 
of a right ankle injury, are reopened.  38 U.S.C.A. § 5108 
(West 2002);  38 C.F.R. § 3.156(a) (2009).

3.  Residuals of a right ankle injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 
1131, 1153, 5103A, 5107(b) (West 2002);        38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2009).

4.  Residuals of a left knee injury were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1111, 
1131, 1153, 5103A, 5107(b) (West 2002);         38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306 (2009).

5.  Left ear hearing loss was not incurred in or aggravated 
by active service.                38 U.S.C.A. §§1101, 1131, 
1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R.        §§ 
3.102, 3.159, 3.303 (2009).

6.  Right ear hearing loss was not incurred in or aggravated 
by active service and may not be presumed to be.  38 U.S.C.A. 
§§ 1101, 1111, 1131, 1137, 5103A, 5107(b) (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the Veteran to provide any evidence in the 
Veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

In this case, the RO did provide the appellant with notice in 
October 2005, prior to the initial decision on the claim in 
July 2006.  Therefore, the timing requirement of the notice 
as set forth in Pelegrini has been met and to decide the 
appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the Veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for service connection. 
Specifically, the October 2005 letter stated that the 
evidence must show that he had an injury in military service 
or a disease that began in, or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and, that there is a relationship between his 
current disability and an injury, disease, or event in 
military service.

Additionally, the March 2007 statement of the case (SOC) and 
the March 2009 supplemental statement of the case (SSOC) 
notified the Veteran of the reasons for the denial of his 
application and, in so doing, informed him of the evidence 
that was needed to substantiate his claims.

With respect to the Veteran's claims to reopen, the October 
2005 letter explained that the Veteran's claims for service 
connection for residuals of a left knee injury and residuals 
of a right ankle injury were previously denied by the RO in 
March 1989 and stated that new and material evidence was 
necessary to reopen the claims.  The letter indicated that 
new means that the evidence must be in existence and be 
submitted to VA for the first time.  The letters also 
explained that the additional existing evidence must pertain 
to the reason his claims were previously denied in order to 
be considered material.  The October 2005 letter further 
stated that new and material evidence must raise a reasonable 
possibility of substantiating the claim and that the evidence 
cannot simply be repetitive or cumulative of the evidence 
considered in the previous denial.  In addition, the letter 
informed the Veteran that the claims for service connection 
for residuals of a left knee injury and residuals of a right 
ankle injury were previously denied because the evidence 
showed that there were no current chronic residuals and that 
he should submit evidence relating to that fact.  

Based on the foregoing, the October 2005 letter notified the 
Veteran to look to the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law 
requires VA to look at the bases for the denial in the prior 
decision and to respond with notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial).  Additionally, 
the March 2007 SOC notified the Veteran of the reasons for 
the denial of his application and, in so doing, informed him 
of the evidence that was needed to substantiate his claim.

In addition, the RO notified the Veteran in the notice 
letters about the information and evidence that VA will seek 
to provide.  In particular, the October 2005 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claims, including that VA 
would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records. The Veteran 
was also informed that a medical examination would be 
provided or that a medical opinion would be obtained if it 
was determined that such evidence was necessary to make a 
decision on his claim.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
October 2005 letter notified the Veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  It was 
also requested that he complete and return the enclosed VA 
Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, if there 
were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the October 2005 letter 
informed him that it was his responsibility to ensure that VA 
received all requested records that are not in the possession 
of a Federal department or agency.

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present case, the Veteran was provided with notice of 
the type of evidence necessary to establish a disability 
rating and effective date for the disabilities on appeal.  In 
this regard, the Board notes that the September 2006 letter 
informed him that a disability rating was assigned when a 
disability was determined to be service- connected and that 
such a rating could be changed if there were changes in his 
condition.  The letter also explained how disability ratings 
and effective dates were determined.  Following the September 
2006 letter, the RO readjudicated the Veteran's claim for 
service connection in a March 2007 SOC.  Thus, VA cured any 
defect in the notice before the case was transferred to the 
Board on appeal, and no prejudice to the appellant will 
result in proceeding with the issuance of a final decision.  
Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006) (VA 
cured failure to afford statutory notice to claimant prior to 
initial rating decision by issuing notification letter after 
decision and readjudicating claim and notifying claimant of 
such readjudication in the statement of the case).  Moreover, 
the Board concludes below that the Veteran is not entitled to 
service connection for residuals of left knee injury, 
residuals of right ankle injury, left ear hearing loss, and 
right ear hearing loss.  Thus, any questions as to the 
disability rating or appropriate effective date to be 
assigned are rendered moot.

In addition, the duty to assist the Veteran has also been 
satisfied in this case. The Veteran's service treatment 
records as well as all identified and available VA medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with his claims.  His records from the Social 
Security Administration (SSA) have also been obtained.  The 
Veteran provided testimony at the August 13, 2009 hearing and 
the transcript has been reviewed.  Moreover, the Veteran was 
afforded VA examinations in February 2006 and June 2006.  In 
this regard, the Board finds that the examinations are more 
than adequate as the examiners reviewed the pertinent records 
to include the service treatment records and post-service 
records, considered the Veteran's statements, and provided 
opinions with supporting rationale.  Barr v. Nicholson, 21 
Vet. App. 303 (2007).  As such, a remand for any additional 
VA examination is not warranted.  VA has further assisted the 
Veteran and his representative throughout the course of this 
appeal by providing them with a SOC and a SSOC, which 
informed them of the laws and regulations relevant to the 
appellant's claims.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the Veteran in this 
case.

LAW AND ANALYSIS

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

I.  New and Material Evidence

Initially, the Board notes that the Veteran first submitted 
an application for VA compensation benefits in June 1988 
wherein he requested service connection for a right ankle 
injury and left knee injury.  In an August 1988 decision, the 
Veteran was informed that his claim could not be granted as 
there was no evidence of residual disability found during the 
last examination.  

In October 1988, the Veteran submitted another application 
for VA compensation benefits seeking service connection for a 
left knee injury and fracture of the right ankle.  

In March 1989, the RO readjudicated the claim and denied 
service connection for a left knee injury and right ankle 
injury because the disabilities were acute and transitory and 
no residuals were found on the last examination.  The Veteran 
submitted a timely Notice of Disagreement and appealed the 
decision to BVA.  In a December 1990 decision, the Board 
denied service connection for residuals of a left knee inury 
and residuals of a right ankle sprain because there was no 
evidence of chronic residuals of the left knee or right 
ankle.  Therefore, the decision is final.  38 C.F.R. 
§ 20.1100.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as were the applications to reopen the claim 
in this case, new and material evidence means evidence not 
previously submitted to agency decisionmakers; which relates, 
either by itself or when considered with previous evidence of 
record, to an unestablished fact necessary to substantiate 
the claim; which is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and which raises a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

As the previous denials of service connection were premised 
on a finding that the disabilities were acute and transitory 
and that there were no current residuals, for evidence to be 
new and material, (i.e., relating to unestablished facts 
necessary to substantiate the claims and raising a reasonable 
possibility of substantiating the claims), the evidence would 
have to tend to show that the Veteran had current 
disabilities of the right ankle and left knee.   

The evidence associated with the claims file subsequent to 
the December 1990 Board decision includes SSA records, VA 
treatment records, the June 2006 VA examination report, and 
the Veteran's own assertions.  The Board has thoroughly 
reviewed the evidence associated with the claims file 
subsequent to the December 1990 Board decision and finds that 
this evidence constitutes new and material evidence which is 
sufficient to reopen the previously denied claims for service 
connection for residuals of a left knee injury and residuals 
of a right ankle injury.  The majority of this evidence is 
certainly new, in that it was not previously of record.  The 
Board also finds the June 2006 VA examination report to be 
material.  The examination report includes diagnoses of a 
right ankle sprain and left knee sprain, indicating that the 
Veteran has current disabilities.  The Board must presume the 
credibility of this evidence for the purpose of determining 
whether it constitutes new and material evidence needed to 
reopen the claims and may not assess its probative weight in 
relation or comparison to other evidence for reopening 
purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992) (in determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).  Therefore, as the examination report provides 
current diagnoses for the Veteran's right ankle and left 
knee, the evidence relates to unestablished facts necessary 
to substantiate the claims.  Accordingly, the Board finds 
that new and material evidence has been presented to reopen 
the Veteran's previously denied claims for service connection 
for residuals of a right ankle injury and residuals of left 
knee injury.  

The Board finds that there is no prejudice to the appellant 
by the Board proceeding to address the merits of the claims 
in this decision.  As discussed above, VA has already met all 
notice and assistance obligations to the appellant.  
Moreover, the Veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issues on 
appeal, and he has done so.  See Bernard v. Brown, 4 Vet. 
App. 384, 392- 94 (1993).

II.	Residuals of Right Ankle Injury and Residuals of Left 
Knee Injury

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for residuals 
of a right ankle injury and residuals of a left knee injury.  

The service treatment records show that the Veteran incurred 
injuries to the right ankle and left knee.  In regard to the 
right ankle, the May 1980 records show that the Veteran 
complained of a right ankle injury for 3 days.  The whole 
right foot was swollen from the ankle down.  An assessment of 
sprain was listed and the Veteran was prescribed to elevate 
the ankle as often as possible and put a posterior splint on 
for three days then a possible cast.  In another record, it 
was noted that the Veteran had a sprain, R/O (rule out) 
fracture.  The March 1981 record shows that the Veteran had 
swelling and tenderness to the right lateral ankle.  The 
April 1981 records show that the Veteran complained of a 
right ankle injury for six days.  The right ankle and lower 
leg were swollen greatly.  An assessment of sprain was noted.  
The x-ray results showed a soft tissue injury with no 
fracture.  The subsequent April 1981 records show that the 
Veteran received a cast and was restrained from running or 
walking over 1/4 a mile with no PT for 3 weeks.  On April 20, 
1981, it was noted that the Veteran had the cast on for 2 and 
1/2 weeks.  There was slight swelling around ankle, but the 
range of motion was good with some weakness/mild pain.  An 
assessment of resolving right ankle sprain was noted.  An 
April 1981 radiographic report showed no significant 
abnormality of the right ankle.  A May 1981 record shows that 
the Veteran reported that his right ankle was swollen and 
hurt.  An assessment of sprained ankle r/o fracture was noted 
and a posterior splint was applied.  An August 1982 record 
shows that the Veteran complained of a swollen right ankle 
and that he injured it a year ago.  An assessment of R/O 
irritation from previous injury was noted.  With respect to 
the left knee, a May 1980 record shows that the Veteran 
complained of an abrasion on his left knee.  He stated that 
he was riding a bike and slipped and cut his left knee.  The 
Veteran had an abrasion on the left patella and bruises with 
slight swelling.  The wound was dressed with bacitracin.  The 
May 1980 records further show that the Veteran had slight 
swelling and complained of a great deal of pain.  The range 
of motion was poor and the left patella was tender.  The 
assessment listed abrasion and edema to left patella.  He was 
prescribed no PT (running, jumping, prolonged standing) for 
11 days.  A June 1981 record shows that the Veteran 
complained of a left knee injury.  An assessment of mild 
patella trauma was noted.  There was tenderness and slight 
redness with good flexion and good extension.  The separation 
examination report is not included in the service treatment 
records; however, there was no other in-service evidence of 
continuing right ankle complaints after 1982 and no further 
complaints regarding the left knee after 1981.  

Following separation from service, the Veteran first 
complained of pain in the right ankle and left knee in 1985, 
two years after the Veteran's separation from service.  The 
1985 medical certificate shows that the Veteran complained of 
his knees and right ankle.  The Veteran reported swelling and 
pain mostly on his right ankle.  The knees showed no 
effusion, no heat, no redness and negative Drawer's sign.  
The right ankle was tender with pain.  It was noted that a 
trial of anti-inflammatories was warranted; however, no 
diagnoses with respect to the left knee or right ankle were 
provided.  In a 1988 record, it was noted that the Veteran 
was previously followed for a left knee and right ankle 
problem.  The record did not include any other documentation 
related to any current left knee or right ankle problems.  A 
November 1989 radiologic consultation report shows that an 
examination of the left knee failed to reveal any significant 
bone or joint abnormality.  The November 1989 record showed 
that there was no bony abnormality of the right ankle.  It 
was also noted that the left knee had full range of motion 
with no bony abnormality.  The medial aspect was tender.  
Again, there were no diagnoses provided for the Veteran's 
right ankle and left knee.  Following these records, there is 
no objective medical evidence of complaints, problems, or 
diagnoses of the right ankle and left knee until the 2000s, 
more than 10 years later.  

Nonetheless, the medical evidence of record does not relate 
the Veteran's current left knee and right ankle conditions to 
the Veteran's military service.  In this regard, the Veteran 
was afforded a VA examination in June 2006.  The Veteran 
reported that he hurt his left knee during marching and that 
he fell.  He was seen by the Battalion aid station.  The knee 
was wrapped and he was given off duty for a few days.  He 
stated that he may have injured it several times during 
service and since then, he had constant pain in the knee.  He 
must wear a brace when he sleeps to reduce pain.  In regard 
to his right ankle, he stated that the ankle gave out and he 
twisted it during service and remembered having swelling for 
several weeks.  He was initially told it was fractured then 
told it was a very bad sprain.  The Veteran reported constant 
swelling since the time it was injured.  The x-rays were 
negative for the right ankle and left knee.  The examination 
report reveals diagnoses of left knee strain and right ankle 
sprain.  The examiner opined that it was less likely than not 
that the right ankle and left knee were incurred or 
aggravated by active service.  The examiner explained that 
the claims file did not support chronicity of the right ankle 
or left knee conditions from leaving the military in 1983 
until most recent.  The x-rays were negative for a 
degenerative condition and the evidence does not support 
service connection.  There is no medical opinion to the 
contrary.  

The Board has considered the Veteran's statements as to the 
onset and chronicity of his disabilities.  In the September 
2006 Notice of Disagreement, the Veteran reported that he 
experienced pain in his left knee and right ankle since they 
were incurred during active service.  In Savage v. Gober, 10 
Vet. App. 488 (1997), it was noted that while the concept of 
continuity of symptomatology focuses on continuity of 
symptoms, not treatment, in a merits context, the lack of 
evidence of treatment may bear upon the credibility of the 
evidence of continuity.  Although the service treatment 
records show that the Veteran had a right ankle sprain and 
left knee injury, the post-service medical records do not 
show a diagnosed disability until the June 2006 VA 
examination report, more than 20 years after separation from 
service.  Also, the 1989 VA medical records, completed 6 
years after the Veteran's separation from service, show that 
there were no acute abnormalities of the left knee and right 
ankle.  As such, the Board finds that the post-service 
medical evidence weighs against the Veteran's reports of 
chronicity since active service.  See Savage, 10 Vet. App. at 
497-98 (holding that, notwithstanding a showing of post-
service continuity of symptomatology, medical expertise was 
required to relate present disability etiologically to post-
service symptoms).

Lastly, the only evidence of record relating the Veteran's 
disabilities to active service is the Veteran's own personal 
statements.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  
Regarding the Veteran's statements that he has had pain in 
the left knee and right ankle since service, the Board 
acknowledges that he is competent to give evidence about what 
he experienced.  See Charles v. Principi, 16 Vet. App. 370, 
374 (2002) (finding Veteran competent to testify to 
symptomatology capable of lay observation); Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (noting competent lay evidence 
requires facts perceived through the use of the five senses).  
However, the Veteran, as a lay person, is not competent to 
testify that his current right ankle and left knee 
disabilities were caused by active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Consequently, the 
Veteran's statements regarding etiology do not constitute 
competent medical evidence on which the Board can make a 
service connection determination.

As such, a nexus to service has not been shown.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claims for service connection for 
residuals of a right ankle injury and residuals of left knee 
injury.  Because the preponderance of the evidence is against 
the Veteran's claims, the benefit of the doubt provision does 
not apply.  Therefore, the Board concludes that service 
connection for residuals of a right ankle injury and 
residuals of a left knee injury is not warranted.  See 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R.               §§ 
3.102, 3.303 (2009).

III.  Bilateral Hearing Loss

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.

As part of the Veteran's VA examination in February 2006, an 
audiological evaluation pure tone thresholds, in decibels, 
was performed, and the results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
50
30
40
35
LEFT
20
20
15
20
35

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 96 percent in the left ear.  To 
qualify for a hearing loss disability, all that is needed is 
at least one auditory threshold reading of 40 decibels or 
greater, which the Veteran has for the right ear.  38 C.F.R. 
§ 3.385. Therefore, the Veteran's auditory threshold findings 
establish right ear hearing loss for VA purposes.  

In contrast, the Veteran's auditory threshold findings do not 
reveal a hearing loss disability of the left ear.  The 
findings do not include a reading of 40 decibels or at least 
three readings of 26 decibels or higher.  Further, the speech 
recognition findings are not 94 percent or lower.  
Consequently, the Veteran does not have left ear hearing loss 
for VA purposes.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 
1328, 1332 (1997) (holding that interpretation of sections 
1110 and 1131 of the statute as requiring the existence of a 
present disability for VA compensation purposes cannot be 
considered arbitrary).  Evidence must show that the Veteran 
currently has the disability for which benefits are being 
claimed.  Without a current disability, the Veteran's claim 
for service connection for left ear hearing loss must be 
denied.  

Turning to the merits of the claim for service connection for 
right ear hearing loss, in consideration of the evidence of 
record under the laws and regulations as set forth above, the 
Board concludes that the Veteran is not entitled to service 
connection for right ear hearing loss.  Throughout the course 
of this appeal, the Veteran has contended that he was exposed 
to acoustic trauma in service because he was required to work 
around engines during service.  The Veteran is considered 
competent to relate a history of noise exposure during 
service.  See 38 C.F.R.                 § 3.159(a)(2).

However, the service treatment records do not show any 
findings of right ear hearing loss.  Upon entrance, the 
Veteran's ears were clinically evaluated as normal.  The 
October 1979 audiological examination shows normal findings 
for the right ear.  On an authorized audiological examination 
in December 1981, pure tone thresholds, in decibels, were as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
15
25
15
LEFT
15
10
10
10
5

On the authorized audiological examination in May 1982, pure 
tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
5
5
LEFT
15
10
5
0
0

The aforementioned findings do not show that the Veteran had 
a hearing loss disability of the right ear during military 
service.  See 38 C.F.R. § 3.385. 

Following separation from service, the Veteran first reported 
experiencing hearing loss in 1985, 2 years after separation 
from service.  Although the physician noted that the Veteran 
had difficulty hearing, the right greater than the left, 
there were no audiological findings to accompany the 
Veteran's complaints.  In fact, the first objective medical 
evidence showing that the Veteran had a hearing loss 
disability of the right ear is in the February 2006 VA 
examination report, more than 20 years after the Veteran's 
separation from service.   

Nonetheless, the medical evidence of record does not relate a 
current diagnosis of hearing loss to the Veteran's military 
service.  In the February 2006 VA examination report, the 
Veteran reported that he experienced difficulty hearing in 
noisy environments, in small groups, and that he needed 
visual cues in order to understand communication.  The 
Veteran stated that he was a power generator mechanic during 
service and he was exposed to high levels of noise from the 
equipment and diesel engines.  After the service, the Veteran 
reported a number of different jobs, which might have exposed 
him to high levels of noise, such as working on a concrete 
crew and press molding machines.  He also indicated that two 
of his hobbies also might have exposed him to high levels of 
noise (guns and motorcycles).  The results of the 
audiological evaluation revealed a moderate to mild mixed 
hearing loss for the right ear.  A review of the claims file 
revealed that the Veteran had an entrance hearing examination 
and two additional hearing examinations throughout his 
military career.  These examinations revealed hearing 
sensitivity within normal limits for the right ear.  
Therefore, there is no evidence to support the Veteran's 
claim of a hearing loss due to noise exposure for the right 
ear.  The examiner opined that the mixed hearing loss in the 
right ear was not due to military service.  

Although the Veteran may sincerely believe that his right ear 
hearing loss was caused by acoustic trauma during active 
service, the Veteran, as a lay person, is not competent to 
testify that his current bilateral hearing loss was caused by 
his military service.  As noted above, lay evidence can be 
competent in certain situations.    Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, although the 
Veteran is competent in certain situations to provide a 
diagnosis of a simple condition, the Veteran is not competent 
to provide evidence as to more complex medical questions.  
See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In this 
case, the issue is not a simple diagnosis, but a matter 
requiring medical expertise.    Consequently, the Veteran's 
statements regarding etiology do not constitute competent 
medical evidence on which the Board can make a service 
connection determination.

In sum, the Board acknowledges that the Veteran has a current 
diagnosis of right ear hearing loss.  Specifically, the 
February 2006 VA audiological examination report reflects 
that the Veteran currently meets the diagnostic criteria for 
right ear hearing loss.  38 C.F.R. § 3.385.  However, in 
order to establish service connection, there must be 
competent evidence establishing an etiological relationship 
between an injury in service and the current disability.  
After considering all the evidence under the laws and 
regulations set forth above, the Board concludes that the 
Veteran is not entitled to service connection for right ear 
hearing loss because the competent medical evidence does not 
reveal a nexus to an injury or disease occurring in service.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that his hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of the Veteran's separation from 
service.  38 C.F.R. § 3.307, 3.309.  Therefore, the Board 
finds that the Veteran's right ear hearing loss may not be 
presumed to have been incurred in active service.

Because the preponderance of the evidence is against the 
Veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for right ear hearing loss and left ear hearing 
loss is denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).


	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been submitted, the claims 
of entitlement to service connection for residuals of a right 
ankle injury and residuals of left knee injury are reopened, 
and to this extent only, the appeal is granted.  

Service connection for residuals of right ankle injury is 
denied.   

Service connection for residuals of left knee injury is 
denied.  

Service connection for left ear hearing loss is denied.  

Service connection for right ear hearing loss is denied.





____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


